Citation Nr: 0004848	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Veteran's mother and custodian, and [redacted]



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1, 1975, 
to May 15, 1975.  He has been found entitled to non-service-
connected disability pension, effective since 1979, and has 
been rated as incompetent since 1981.  His mother is his 
custodian and the appellant in this case, as she is acting on 
the veteran's behalf.  

This matter originally came before the Board of Veterans' 
Appeals on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for schizophrenia.  

This case was previously before the Board in March 1998, at 
which time it was determined that evidence submitted since an 
August 1983 Board decision, which had denied service 
connection for an acquired nervous disorder, was not new and 
material because, inter alia, it did not raise a reasonable 
possibility of changing the outcome of the veteran's case on 
the merits.  Accordingly, the appeal of the RO's August 1993 
decision was denied.  The appellant appealed the Board's 
March 1998 decision to the United States Court of Appeals for 
Veterans Claims (previously known as the Court of Veterans 
Appeals).  In a single-judge Order issued on December 2, 
1998, the Court vacated the Board's March 1998 decision, and 
remanded the matter to the Board for readjudication and 
disposition in accordance with the specifications in the 
Court's Order.  

In December 1999, the appellant, through counsel, submitted 
directly to the Board a medical statement from Dr. Thomas E. 
Lauer, M.D., dated in November 1998, which was not previously 
of record and, therefore, has not been considered by the RO.  
Applicable regulations require that pertinent evidence 
submitted directly to the Board, after the record has been 
certified to the Board, must be referred to the RO for review 
and the preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant or 
unless the benefit sought on appeal may be allowed by the 
Board.  38 C.F.R. § 20.1304 (1999).  Although the appellant 
did not waive initial consideration of this evidence by the 
RO, the Board has reviewed this evidence in accordance with 
38 C.F.R. § 20.1304, and finds that an exception is 
applicable in this case.  In light of the favorable decision 
on behalf of the veteran, there is no prejudice to the 
veteran by having the Board consider this evidence in the 
first instance.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  In an August 1983 decision, the Board denied entitlement 
to service connection for an acquired nervous disorder.  

2.  Additional evidence submitted since the August 1983 Board 
decision includes numerous medical records, including a 
private medical statement indicating that the veteran's 
currently diagnosed schizophrenia had its onset during 
military service; therefore, the evidence is new and 
material, as it bears directly and substantially on the 
specific matter under consideration and it must be considered 
in order to fairly decide the merits of the claim.  

3.  The veteran's claim of entitlement to service connection 
for schizophrenia is supported by competent evidence and is 
plausible under the law.  


CONCLUSIONS OF LAW

1.  The August 1983 Board decision that denied service 
connection for an acquired nervous disorder was a final 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim for schizophrenia is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

3.  The claim brought on behalf of the veteran, for service 
connection for schizophrenia, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service 
connection for schizophrenia may be presumed, even though the 
disorder was not shown in service, if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 4.130 (1999).  

As set forth in the Introduction section of this decision, 
the present appeal arose from an August 1993 rating action.  
Because the present appeal did not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the claim of 
service connection for the veteran's schizophrenia, is that 
which has been submitted since the RO's last prior final 
decision addressing that matter.  

When the claim for service connection for an acquired 
psychiatric disorder was denied by the Board in August 1983, 
the record included:  the veteran's service medical records; 
a medical statement from a staff physician at a Naval 
Hospital dated May 20, 1975; a VA hospital report dated from 
June 1975 to August 1975; a consultation report dated in July 
1975; report of a VA compensation examination dated in 
November 1975; VA outpatient treatment reports dated from 
November 1975 to January 1976; a VA hospital report dated 
from November 1975 to January 1976; VA outpatient treatment 
reports dated from March 1978 to May 1979; the report of a VA 
psychiatric examination dated in July 1979; private treatment 
reports dated in May 1975 and May 1978; a lay statement dated 
in July 1979; a VA hospital summary dated from July 1979 to 
August 1979; VA treatment reports dated from June 1975 to May 
1980; private medical statement dated in July 1980 and August 
1980; VA treatment reports dated from March 1980 to December 
1980; report of a VA psychiatric examination dated in June 
1981; additional service medical records; social survey 
report and work summary dated in November 1982; report of a 
VA psychiatric examination dated in February 1983; and 
medical records from the Social Security Administration dated 
from August 1980 to February 1983.  

Based upon the evidence existing at that time, the Board 
concluded that a personality disorder was manifested during 
service, but a personality disorder is not a disease within 
the meaning of applicable legislation providing compensation 
benefits.  It was also determined that an acquired 
psychiatric disorder was not shown during service, and that 
schizophrenia was not manifested to a compensable degree 
until more than one year following the veteran's discharge 
from service.  

The evidence received since the August 1983 Board decision 
essentially consists of: a VA hospital summary dated in 
February 1990; a VA hospital summary dated in September 1990; 
a VA hospital summary dated from August 1988 to June 1989; VA 
treatment records dated from September 1990 to December 1992; 
the report of an examination for housebound status or 
permanent need for regular aid and attendance dated in April 
1993; a lay statement dated in August 1994; a VA hospital 
summary dated from September 1990 to June 1994; the testimony 
of the appellant and another individual offered at a personal 
hearing held in August 1994; and a private medical statement 
dated in November 1998.  

The Board finds that these medical records are "new," since 
they were not available for review in August 1983, and that 
they are "material," since they bear directly on matters 
which were the bases for the prior denial of service 
connection.  The evidence of record now reflects that the 
veteran has a psychiatric disorder, diagnosed as 
schizophrenia, and that it had its onset during his military 
service.  The service medical records document that, while in 
service, in April 1975, the veteran was referred for a 
neuropsychiatric evaluation and was diagnosed with a schizoid 
personality disorder and evidence of current inappropriate 
affect and autistic thinking.  In the November 1998 
statement, after reviewing the veteran's service records, 
hospital records, physician reports, and supporting 
statements, Dr. Lauer concluded the record establishes that 
the veteran currently suffers from schizophrenia and that 
active psychosis was incurred during service, with 
progressive deterioration since service.  Dr. Lauer also 
stated that the primary diagnosis was always schizophrenia, 
rather than schizoid personality disorder.  

In view of the foregoing evidence, and without adjudicating, 
in the first instance, the credibility of the evidence 
submitted, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for a schizophrenia is reopened.  

II.  Well-Grounded Claim

Having concluded that the claim on behalf of the veteran 
seeking service connection for schizophrenia has been 
reopened, the Board must next consider whether the evidence 
establishes that the underlying claim for service connection 
is well grounded.  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to the veteran's claim for entitlement 
to service connection for schizophrenia.  A review of the 
record clearly reflects that the veteran received clinical 
evaluation and treatment for psychiatric symptoms during 
service in April and May 1975.  He has a currently diagnosed 
psychiatric disorder, schizophrenia; and, the medical 
statement from Dr. Lauer dated in November 1998 offered a 
nexus between that disability and military service.  In light 
of the above findings, the Board is of the opinion that the 
veteran has presented a well-grounded claim of service 
connection for schizophrenia.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the claim on behalf of 
the veteran for service connection for schizophrenia, the 
appeal is granted.


REMAND

In view of the favorable action taken above, to find the 
claim for service connection for schizophrenia reopened and 
well grounded, the next step is to evaluate the merits of the 
claim.  Such action, requiring the weighing of the evidence, 
must only be done after ensuring that VA's duty to assist in 
the development of well-grounded claims has been fulfilled.  

As noted above, in determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510 (1992).  However, at this 
juncture, de novo review requires that all the evidence be 
carefully weighed, that probative weight be assigned to each 
item of evidence, and that credibility be assessed.  

As also noted above, in his statement dated in November 1998, 
Dr. Lauer stated that it was his opinion that the veteran 
suffered from schizophrenia, and that the onset of his 
disease, to the extent that it could be diagnosed, occurred 
during his time in service.  Dr. Lauer indicated that his 
opinion was based upon "a review of the history as presented 
by the veteran, his mother and the medical records."  There 
is no evidence that the private physician reviewed the 
veteran's claims folder or his complete service medical 
records.  

The Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  It is necessary that the 
examining physician carefully the claims folder prior to 
offering an opinion.  

To ensure that all evidence potentially relevant to the claim 
is obtained, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the custodian of the veteran 
in order to obtain the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have rendered him medical attention 
for his psychiatric disorder since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should refer the veteran's 
claims file to a VA psychiatrist.  This 
physician should review the claims file, 
including this REMAND, make a notation 
that such review took place, and provide 
a typewritten report in which is set 
forth when, in his or her opinion, it is 
at least as likely as not that the onset 
of the veteran's schizophrenia occurred, 
and the manner by which it was 
manifested.  A complete rationale for any 
opinion offered should be set forth in 
the report provided, together with 
citation to appropriate supporting 
records.  If, in the discretion of the 
reviewing physician, a current 
examination of the veteran is deemed 
warranted, that should be arranged, 
although, if the veteran fails to report 
for such an examination, the requested 
opinions based on the available records 
should, nevertheless, still be provided.  

3.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for the veteran's 
schizophrenia.  In doing so, the RO 
should consider all of the evidence, old 
and new, on a de novo basis to determine 
if there exists a basis for granting the 
veteran's claim.  Each item of evidence 
should be carefully weighed and the 
probative weight assigned thereto.  The 
credibility of the evidence should be 
assessed and discussed.  

5.  If the decision remains adverse to 
the veteran, both he (through his 
custodian) and his attorney should be 
furnished a supplemental statement of the 
case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



